                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


    ROSENA L., 1

                  Plaintiff,
                                                    No. 17 C 7771
                      v.
                                                    Magistrate Judge Mary M. Rowland
    NANCY A. BERRYHILL, Acting
    Commissioner of Social Security,

                Defendant.


                       MEMORANDUM OPINION AND ORDER

     Plaintiff Rosena L. filed this action seeking reversal of the final decision of the

Commissioner of Social Security denying her application for Disability Insurance

Benefits (DIB) under Title II of the Social Security Act (the Act). The parties

consented to the jurisdiction of the United States Magistrate Judge, pursuant to 28

U.S.C. § 636(c), and filed cross motions for summary judgment. This Court has

jurisdiction pursuant to 42 U.S.C. § 405(g). For the reasons stated below, the case is

remanded for further proceedings consistent with this Opinion.

                               I. PROCEDURAL HISTORY

     On May 8, 2014, Plaintiff applied for DIB, alleging that she became disabled on

October 15, 2013 because of a thyroid condition, idiopathic thrombocytopenia, and

right-hand problems, including numbness. (R. at 127, 137, 157, 232). The Social


1In accordance with Internal Operating Procedure 22, the Court refers to Plaintiff only by her first
name and the first initial of her last name.
Security Administration (SSA) denied Plaintiff’s application initially on July 28, 2014

and upon reconsideration on March 27, 2015. (Id. at 152–57, 161–64). After

requesting a hearing, Plaintiff, represented by counsel, testified before an

Administrative Law Judge (ALJ) on April 14, 2016. (Id. at 54–56, 63–89, 101–09,

165–66). The ALJ also heard testimony from a medical expert (ME) and a vocational

expert (VE). (Id. at 54–55, 90–100, 109–25).

    On August 25, 2016, the ALJ issued an unfavorable decision. (R. at 22–39).

Applying the five-step sequential evaluation process, the ALJ found, at step one, that

Plaintiff had not engaged in substantial gainful activity since her alleged disability

onset date. (Id. at 27). At step two, the ALJ found that Plaintiff has the following

severe impairments: right wrist arthritis secondary to scapholunate advanced

collapse (SLAC) wrist, status post fusion; autoimmune inflammatory process,

including left wrist/hand; and left wrist ulnar impaction syndrome. (Id.). At step

three, the ALJ determined that Plaintiff does not have an impairment or a

combination of impairments that meets or medically equals the severity of any of the

listings enumerated in the regulations. (Id. at 28).

    The ALJ then assessed Plaintiff’s Residual Functional Capacity (RFC) 2 and

determined that Plaintiff has the RFC to:

       perform light work as defined in 20 CFR 404.1567(b) except that she
       should not climb ladders, ropes, or scaffolds; she can occasionally crawl;
       and occasionally handle and finger with her bilateral hands. [Plaintiff]
       can lift or carry up to 10 pounds with her dominant right hand. She


2Before proceeding from step three to step four, the ALJ assesses a claimant’s RFC, which “is the
maximum that a claimant can still do despite [her] mental and physical limitations.” Craft v. Astrue,
539 F.3d 668, 675–76 (7th Cir. 2008); 20 C.F.R. § 404.1520(a)(4).


                                                 2
       should avoid moderate exposure to hazards such as dangerous moving
       machinery or unprotected heights.

(R. at 28). Moving to step four, the ALJ determined that Plaintiff could not perform

any past relevant work. (Id. at 32). At step five, the ALJ found that light, unskilled

jobs existed in significant numbers in the national economy that Plaintiff could

perform, such as usher (52,000 jobs), furniture rental consultant (44,000 jobs), or

counter clerk (44,000 jobs). (Id. at 33–34). Accordingly, the ALJ concluded that

Plaintiff had not been under a disability from her alleged onset date through the date

of the ALJ’s decision. (Id. at 34).

   On September 9, 2017, the Appeals Council denied Plaintiff’s request for review.

(R. at 1–5). Plaintiff seeks judicial review of the ALJ’s decision, which stands as the

Commissioner’s final decision. Villano v. Astrue, 556 F.3d 558, 561–62 (7th Cir. 2009).

                            II. STANDARD OF REVIEW

   A court reviewing the Commissioner’s final decision may not engage in its own

analysis of whether the claimant is severely impaired as defined by the Social

Security regulations. Young v. Barnhart, 362 F.3d 995, 1001 (7th Cir. 2004). Nor may

it “reweigh evidence, resolve conflicts in the record, decide questions of credibility, or,

in general, substitute [its] own judgment for that of the Commissioner.” Id. The

Court’s task is “limited to determining whether the ALJ’s factual findings are

supported by substantial evidence.” Id. “Evidence is considered substantial if a

reasonable person would accept it as adequate to support a conclusion.” Indoranto v.

Barnhart, 374 F.3d 470, 473 (7th Cir. 2004); see Moore v. Colvin, 743 F.3d 1118, 1120–

21 (7th Cir. 2014) (“We will uphold the ALJ’s decision if it is supported by substantial



                                            3
evidence, that is, such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.”) (internal quotations omitted). “Substantial

evidence must be more than a scintilla but may be less than a preponderance.”

Skinner v. Astrue, 478 F.3d 836, 841 (7th Cir. 2007). “In addition to relying on

substantial evidence, the ALJ must also explain [her] analysis of the evidence with

enough detail and clarity to permit meaningful appellate review.” Briscoe ex rel.

Taylor v. Barnhart, 425 F.3d 345, 351 (7th Cir. 2005).

   Although this Court accords great deference to the ALJ’s determination, it “must

do more than merely rubber stamp the ALJ’s decision.” Scott v. Barnhart, 297 F.3d

589, 593 (7th Cir. 2002) (citation, quotations, and alternations omitted). “This

deferential standard of review is weighted in favor of upholding the ALJ’s decision,

but it does not mean that we scour the record for supportive evidence or rack our

brains for reasons to uphold the ALJ’s decision. Rather, the ALJ must identify the

relevant evidence and build a ‘logical bridge’ between that evidence and the ultimate

determination.” Moon v. Colvin, 763 F.3d 718, 721 (7th Cir. 2014). “[W]here the

Commissioner’s decision lacks evidentiary support or is so poorly articulated as to

prevent meaningful review, the case must be remanded.” Steele v. Barnhart, 290 F.3d

936, 940 (7th Cir. 2002).

                                 III. DISCUSSION

      Plaintiff makes a number of arguments challenging the ALJ’s decision. After

reviewing the record and the parties’ briefs, the Court is convinced by Plaintiff’s




                                           4
argument that the ALJ erred in evaluating Plaintiff’s subjective symptom

allegations. 3

      A two-step process governs the evaluation a claimant’s own description of his or

her impairments. First, the ALJ “must consider whether there is an underlying

medically determinable physical or mental impairment(s) that could reasonably be

expected to produce the individual’s symptoms, such as pain.” SSR 16-3p, at *2 (Mar.

16, 2016). “Second, once an underlying physical or mental impairment(s) that could

reasonably be expected to produce the individual’s symptoms is established, we

evaluate the intensity and persistence of those symptoms to determine the extent to

which the symptoms limit an individual's ability to perform work-related activities[.]”

Id.

      In evaluating the claimant’s subjective symptoms, “an ALJ must consider several

factors, including the claimant’s daily activities, her level of pain or symptoms,

aggravating factors, medication, treatment, and limitations, and justify the finding

with specific reasons.” Villano, 556 F.3d at 562 (citations omitted); see 20 C.F.R. §

404.1529(c); SSR 96-7p; SSR 16-3p. An ALJ may not discredit a claimant’s testimony

about her symptoms “solely because there is no objective medical evidence supporting

it.” Villano, 556 F.3d at 562 (citing 20 C.F.R. § 404.1529(c)(2)). Even if a claimant’s

symptoms are not supported directly by the medical evidence, the ALJ may not ignore




3 Because the Court remands for this reason, it does not address Plaintiff’s other arguments at this
time.



                                                  5
circumstantial evidence, medical or lay, which does support claimant’s credibility.

Lopez ex rel. Lopez v. Barnhart, 336 F.3d 535, 539–40 (7th Cir. 2003).

   Although the Court will uphold an ALJ’s subjective symptom evaluation if it “is

not patently wrong,” the ALJ “still must competently explain an adverse-credibility

finding with specific reasons supported by the record.” Engstrand v. Colvin, 788 F.3d

655, 660 (7th Cir. 2015) (internal quotations omitted). Simply reciting the regulatory

factors, though, is not enough: “[w]ithout an adequate explanation, neither the

applicant nor subsequent reviewers will have a fair sense of how the applicant’s

testimony is weighed.” Steele, 290 F.3d at 942. “An erroneous credibility finding

requires remand unless the claimant’s testimony is incredible on its face or the ALJ

explains that the decision did not depend on the credibility finding.” Pierce v. Colvin,

739 F.3d 1046, 1051 (7th Cir. 2014).

   The ALJ found that Plaintiff’s symptom allegations were “not entirely consistent

with the medical evidence and other evidence in the record” and were “not entirely

supported by the record evidence.” (R. at 29, 31). Specifically, the ALJ found that

Plaintiff’s allegations were not supported because: (1) Plaintiff “testified that she left

her former job because she was fired, not because her impairments prevented her

from working”; and (2) Plaintiff has improved with treatment, including

corticosteroid injections and surgery, such that “she is able to use her hands to do

things that need doing.” (Id. at 31). Because these reasons are legally insufficient and

not supported by substantial evidence, remand is warranted. See Ghiselli v. Colvin,

837 F.3d 771, 778–79 (7th Cir. 2016).




                                            6
    First, the ALJ erred by selectively relying on one aspect of Plaintiff’s work

history to discredit her symptom statements while ignoring the rest. The ALJ

discounted Plaintiff’s allegations because she left her last place of employment due

to being fired rather than because of her physical impairments. (R. at 31). 4 Yet, the

ALJ did not mention that Plaintiff testified that she looked for employment after

she was fired but could not return to work due to increasing pain and weakness for

which she needed medical treatment. (Id. at 69–71, 76–79, 83). Also, the ALJ did

not address Plaintiff’s fifteen-year employment history with good earnings, (R. 240–

45, 270–74), which could support her allegations of being unable to work due to her

physical limitations. See Stark v. Colvin, 813 F.3d 684, 689 (7th Cir. 2016) (“a

‘claimant with a good work record is entitled to substantial credibility when

claiming an inability to work because of a disability.’ ”) (citing Hill v. Colvin, 807

F.3d 862, 868 (7th Cir. 2015).

    The ALJ also failed to explain how Plaintiff’s “improvement with treatment”

undermined her allegations of continued impairments and pain following

treatment. When discounting Plaintiff’s allegations, the ALJ stated:

       [T]he record . . . shows that the claimant has improved with treatment
       and she is able to use her hands to do things that need doing.
       Corticosteroid injections provided significant temporary relief, and
       surgery improved the functioning of the claimant’s right hand and wrist
       to the point that she was back to doing “essentially everything.” The
       claimant now states that she has increased left wrist pain. However,
       once again, the medical record indicates that she has experienced
       improvement with treatment.


4
 Plaintiff testified that she last worked in 2013 for a high school where she was responsible for
ordering uniforms and equipment. (R. at 69–70). She stated that she was fired for allegedly taking a
sweatshirt home that did not belong to her; however, she denied taking it. (Id.).


                                                 7
(R. at 31) (citing Id. at 696–698, 938, 957, 969, 1038). But the ALJ did not explain

how Plaintiff’s treatment with steroids injections, which provides only short-term

relief, and surgery on her right hand in 2015, undermined her allegations of

continuing decreased mobility in her right hand and progressive left hand and wrist

pain through 2016. Nor did the ALJ explain how Plaintiff’s improvement related to

her ability to perform full time employment. “Simply because one is characterized

as ‘stable’ or ‘improving’ does not mean that [one] is capable of [ ] work.” Murphy v.

Colvin, 759 F.3d 811, 819 (7th Cir. 2014); see also Scott v. Astrue, 647 F.3d 734, 739

(7th Cir. 2011) (“[t]here can be a great distance between a patient who responds to

treatment and one who is able to enter the workforce.”).

      Moreover, the citations provided by the ALJ were only to five progress notes

where the ALJ selectively highlighted portions that supported her conclusions but

ignored contrary notations. For example, although Plaintiff’s occupational therapist

did note in July 2015 that Plaintiff reported that she “use[d] her hands for things

that need doing,” the ALJ failed to mention that the note also indicated that

Plaintiff reported that she could only use her hands “for things that need doing”

when her right hand was taped and that the pain had not changed much. (Id. at

696–98). In the same note, the therapist stated that Plaintiff still could not

complete light hygiene and dressing tasks without pain; that she continued to

experience pain and stiffness in the morning; and that she had not resumed her

former hobbies such as gardening. (Id.). Similarly, although her treating physician,

Dr. Prete, acknowledged in August 2015 that Plaintiff is feeling much better and




                                           8
able to use her hands after starting on prednisone and plaquenil, the doctor also

noted that she is fatigued, has diffuse joint pain and is “currently still unable to

work.” (R. at 957). Likewise, although Plaintiff’s treating physician indicated in

November 2015 that she “had a good response to steroids” and “had no significant

pain/stiffness in her hands while on prednisone,” Dr. Woodrick also noted that now

Plaintiff’s “left wrist is very painful” and “feels like the right did a year or two ago.”

(R. at 969). The ALJ is not permitted to “‘cherry-pick’ from . . . mixed results to

support a denial of benefits,” as she did here. Scott, 647 F.3d at 739–740.

       Also absent from the ALJ’s analysis is any discussion of a host of additional

evidence which could corroborate Plaintiff’s pain allegations. The Seventh Circuit

instructs that “where the medical signs and findings reasonably support a

claimant’s complaint of pain, the ALJ cannot merely ignore the claimant’s

allegations.” Zurawski v. Halter, 245 F. 3d 881, 887–88 (7th Cir. 2001) (citing Luna

v. Shalala, 22 F.3d 687, 691 (7th Cir. 1994). Here, the ALJ erred by offering no

analysis of how the medical evidence that could “reasonably support a claimant’s

complaint of pain,” either contradicts or undermines Plaintiff’s allegations of pain.

See Martinez v. Astrue, 630 F.3d 693, 697 (7th Cir. 2011) (“Ignored was the

requirement [ALJs] carefully evaluate all evidence bearing on the severity of pain

and give specific reasons for discounting a claimant’s testimony about it.”) (citing 20

C.F.R. § 404.1529). For instance, the ALJ did not address evidence of continued

pain and limited mobility in her right-hand following surgery; of worsening left

hand and wrist pain, with MRI results showing severe degenerative changes; and of




                                            9
her diagnoses in 2015 and 2016 of left wrist Triangular Fibrocartilage Complex

(TFCC) tear and ulnocarpal impingement syndrome. (627–28, 823–24, 1038). “An

ALJ must weigh all the evidence and may not ignore evidence that suggests an

opposite conclusion.” Scrogham v. Colvin, 765 F.3d 685, 698 (7th Cir. 2014) citing

Whitney v. Schweiker, 695 F.2d 784, 788 (7th Cir. 1982). The ALJ committed

reversible error by ignoring this contradictory evidence and should consider it on

remand.

      The ALJ similarly erred by failing to assess Plaintiff’s complaints of disabling

fatigue or to explain how the medical evidence either supports or contradicts these

allegations. Plaintiff alleged that she was persistently tired and fatigued and

needed to rest for up to five hours a day. (R. at 80–81). The record reveals numerous

occasions where the Plaintiff reported her fatigue to her treaters and where her

doctors observed her fatigued presentation. (Id. at 910, 913, 915, 930, 934, 957, 960–

61, 992, 1019, 1041). Plaintiff’s treating physician, Dr. Prete, concluded that

Plaintiff’s moderately-severe fatigue required her to nap several times during the

day in addition to eight hours of sleep at night. (R. at 1041). “To the extent [the

ALJ] chose not to address the issues of pain and naps because she found

[claimant]’s testimony on these issues to be incredible, the ALJ was required to

explain her reasoning.” Cuevas v. Barnhart, No. 02 C 4336, 2004 WL 1588277, at

*15 (N.D. Ill. July 14, 2004). The ALJ did not do so here. See McCammond v. Colvin,

No. 15 C 6589, 2016 WL 3595736, at *6 (N.D. Ill. July 5, 2016) (requiring the ALJ




                                           10
on remand to assess the claimant’s “claim that he must sit or lie down throughout

the day”).

   Additionally, the ALJ failed to address Plaintiff’s daily activities as outlined in

SSR 16-3p. Plaintiff testified that she cannot perform basic daily activities such as

brushing and blow drying her hair and making the bed. (R. at 68, 81–82). She also

stated that she needs help from her family chopping up food for meals, carrying

laundry downstairs, and folding the laundry. (Id. at 67–68). These limitations on

daily activities were also noted by her treatment providers. (696–98, 1041). Without

addressing these allegations, the Court does not “have a fair sense of how the

applicant’s testimony is weighed.” Steele, 290 F.3d at 942; see also Zurawski, 245 F.3d

at 887 (finding error when the AJ did not explain inconsistencies between claimant’s

“activities of daily living (that were punctured with rest), his complaints of pain, and

the medical evidence”).

   For these reasons, the Court finds that the ALJ’s evaluation of Plaintiff’s

subjective symptoms statements was not supported by substantial evidence. On

remand, the ALJ shall reevaluate Plaintiff’s subjective symptom allegations in

accordance with SSR 16-3p and with due regard for the full range of medical evidence.

See Zurawski, 245 F.3d at 888. The ALJ shall then reevaluate Plaintiff’s RFC,

considering all of the evidence of record, including Plaintiff’s testimony, and shall

explain the basis of his findings in accordance with applicable regulations and

rulings. Finally, with the assistance of a VE, the ALJ shall determine whether there

are jobs that exist in significant numbers that Plaintiff could have performed.



                                          11
                               IV. CONCLUSION

   Plaintiff’s request to remand for additional proceedings [14] is GRANTED, and

the Commissioner’s motion for summary judgment [21] is DENIED. Pursuant to

sentence four of 42 U.S.C. § 405(g), the ALJ’s decision is reversed, and the case is

remanded to the Commissioner for further proceedings consistent with this opinion.




                                             E N T E R:


Dated: May 6, 2019

                                             MARY M. ROWLAND
                                             United States Magistrate Judge




                                        12
